Title: From Thomas Jefferson to Charles Bellini, 25 July 1788
From: Jefferson, Thomas
To: Bellini, Carlo (Charles)


          
            
              Dear Sir
            
            Paris July 25. 1788.
          
          Though I have written to you seldom, you are often the object of my thoughts, and always of my affection. The truth is that the circumstances with which I am surrounded offer little worth detailing to you. You are too wise to feel an interest in the squabbles in which the pride, the dissipations, and the tyranny of kings keep this hemisphere constantly embroiled. Science indeed finds some aliment here, and you are one of it’s sons. But this I have pretty regularly communicated to Mr. Madison, with whom I am sure you participate of it. It is with sincere pleasure I congratulate you on the good fortune of our friend Mazzei, who is appointed here to correspond with the king of Poland. The particular character given him is not well defined, but the salary is, which is more important. It is of 8000 livres a year, which will enable him to live comfortably, while his duties will find him that occupation without which he cannot exist. Whilst this appointment places him at his ease, it affords a hope of permanence also. It suspends, if not entirely prevents, the visit he had intended to his native country, and the return to his adoptive one which the death of his wife had rendered possible. This last event has given him three quarters of the globe elbow-room, which he had ceded to her on condition she would leave him quiet in the fourth. Their partition of the next world will be more difficult, if it be divided only into two parts, according to the Protestant faith.—Having seen by a letter you wrote him that you were in want of a pair of spectacles I undertook to procure you some, which I packed in a box of books addressed to Mr. Wythe, and of which I beg your acceptance. This box lay forgotten at Havre the whole of the last winter, but was at length shipped, and I trust has come to hand. I packed with the spectacles three or four pair of glasses adapted to the different periods of life, distinguished from each other by numbers, and easily changed. You see I am looking forward to hope of a long life for you, and that it may be long enough to carry you through the whole succession of glasses is my sincere prayer. Present me respectfully to Mrs. Bellini, assure her of my affectionate remembrance of her, and my wishes for her health and happiness, and accept your self very sincere professions of the esteem and attachment with which I am Dear Sir your affectionate friend & servant,
          
            
              Th: Jefferson
            
          
        